Citation Nr: 0116268	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  98-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
residuals of bilateral frozen feet prior to January 12, 1998.

2.  Determination of initial rating for residuals of cold 
injury, right foot, currently evaluated at 10 percent.

3.  Determination of initial rating for residuals of cold 
injury, left foot, currently evaluated at 10 percent.

4.  Determination of initial rating for peripheral 
neuropathy, right lower extremity, currently evaluated at 10 
percent.

5.  Determination of initial rating for peripheral 
neuropathy, left lower extremity, currently evaluated at 10 
percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1946 to 
January 1948.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions rendered 
since September 1997 by the Department of Veterans Affairs 
(VA) Regional Office in Lincoln, Nebraska (RO).  In March 
2000, the Board remanded this case to the RO for additional 
development.  The RO, having complied with the instructions 
on remand, returned the case to the Board for further 
appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  Prior to January 12, 1998, the veteran's residuals of 
bilateral frozen feet were productive of mild symptomatology.

3.  The veteran's residuals of cold injury, right foot, are 
manifested by pain, numbness, and cold sensitivity. 

4.  The veteran's residuals of cold injury, left foot, are 
manifested by pain, numbness, and cold sensitivity. 

5.  The symptomatology associated with the veteran's 
peripheral neuropathy, right lower extremity, is equivalent 
to mild incomplete paralysis.

6.  The symptomatology associated with the veteran's 
peripheral neuropathy, left lower extremity, is equivalent to 
mild incomplete paralysis.


CONCLUSIONS OF LAW

1.  Prior to January 12, 1998, the criteria for an evaluation 
in excess of 10 percent for residuals of bilateral frozen 
feet were not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.104, Diagnostic Code 7122 (1997).

2.  The criteria for an evaluation in excess of 10 percent 
for residuals of cold injury, right foot, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7122 (1997 & 2000).

3.  The criteria for an evaluation in excess of 10 percent 
for residuals of cold injury, left foot, have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.104, 
Diagnostic Code 7122 (1997 & 2000).

4.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy, right lower extremity, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.124a, Diagnostic Code 8624 (2000). 

5.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy, left lower extremity, have not 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-
4.14, 4.124a, Diagnostic Code 8624 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his frozen feet are more disabling 
than currently evaluated.  As to the veteran's claims for 
higher ratings, the Board finds that all relevant facts have 
been properly developed, and that all evidence necessary for 
an equitable resolution of the issues on appeal has been 
obtained.  Specifically, the RO provided the veteran with VA 
examinations in May and July 1997 and May 2000, and afforded 
him a personal hearing in November 1997.

In the veteran's claim for compensation received in April 
1997, he reported no current medical treatment of his feet.  
In June 1997, he informed the RO that his doctors were 
deceased, that he could not locate their records, and that he 
had no recent treatment of his feet.  Therefore, the RO could 
obtain no relevant treatment records, and the Board finds 
that the VA has fulfilled its duty to assist the veteran in 
developing facts that are pertinent to his claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000); (to be codified at 
38 U.S.C.A. § 5103A).

Disability ratings are determined by evaluating the extent to 
which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (rating schedule).  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2000).  


As the veteran took exception with the initial rating award, 
VA must consider all evidence of the veteran's disability as 
is necessary to evaluate the severity from the effective date 
of service connection through the present.  It is not only 
the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999). 

In relation to the present appeal, a VA examination was 
performed in May 1997.  The veteran reported cold injury to 
his feet in December 1946, at which time the tops of his feet 
and toes turned white, his skin came off in scales, and he 
had extensive swelling.  During the past few years, pain and 
a cold sensation had recurred.  His feet felt warm to the 
touch, but still had the sensation of being cold.  Upon 
examination, the feet had normal skin tone, and hair 
follicles were absent in the lower one-third of the legs 
bilaterally.  There was no edema, and nails were normal.  
Peripheral pulses were present but diminished.  Recent 
excoriations to the anterior lower legs were healing well.  
Dorsiflexion in both feet was to 5 degrees and plantar 
flexion to 25 degrees.  Soft touch sensation, tested with a 
monofilament tester, was decreased in both feet.  The veteran 
was diagnosed with status post probable frostbite to the feet 
with minimal impairment.  

During a subsequent examination in July 1997, the veteran 
reported that he had occasional discomfort of the feet since 
service, but that it had worsened within the past few years, 
with his toes and feet feeling numb and cold.  He also had 
diabetes and hypertension.  Upon examination, the veteran 
walked with a normal narrow based gait, and exhibited 5/5 
strength of all extremities.  Reflexes were 1+ at the right 
knee, 0 to 1+ at the left knee, and absent in the ankles.  
The veteran exhibited adequate sensitivity to pin and touch, 
but the proprioception was slightly diminished at the 
bilateral toes.  Nerve conduction studies of the left 
peroneal and left posterior tibial were normal.  The veteran 
was diagnosed with minimal distal neuropathy, with the 
predominant problem being the sensory symptoms of the toes 
and feet.  

The examiner doubted that the neuropathy was due primarily to 
diabetes and stated that it may be mostly related to the cold 
injury in service.  

The veteran appeared at a personal hearing before the RO in 
November 1997.  He testified that his feet were always tender 
and had decreased sensation.  His feet were so painful that 
they awakened him at night.  When his feet swelled, he had to 
loosen his shoes.  For this reason, he wore Velcro shoes.  He 
could not walk more than 2 or 3 blocks without resting 
because of pain and a "pins and needles" sensation.  He 
believed that he walked on his heels, and that he staggered 
when he walked.  He had more problems walking down stairs.  
He massaged his feet because they felt cold even when they 
were warm to the touch.  His symptoms did not vary greatly 
throughout the year, but were worse during cold weather.  In 
his VA Form 9 submitted in November 1998, the veteran 
reported that he lost 4 to 5 toenails per year, but that they 
always grew back.  

During a VA examination in May 2000, the veteran reported 
tingling, tenderness, and pain in his feet.  He always had a 
cold sensation of the feet, and had occasional swelling and 
leg cramps.  He could walk only 3 to 4 blocks without 
increasing his discomfort.  His symptoms did not change 
significantly during winter.  Physical examination of the 
feet found good flesh tone, absent hair follicles, and intact 
peripheral pulses.  Dorsal flexion was measured to 5 degrees 
bilaterally and plantar flexion to 35 degrees.  Inversion and 
eversion were maintained.  The nails appeared to be normal, 
the skin was dry, and there were no color changes of the 
nails or the feet.  Some tenderness with deep palpation was 
present.  Soft touch sensation was somewhat diminished on the 
lateral and distal surfaces of both feet.  Gait was normal 
and there was no muscle atrophy.  The bilateral foot x-ray 
revealed only calcaneal spurs.  The veteran was diagnosed 
with neuropathy secondary to cold weather exposure and 
residuals of frostbite.

The record shows that the RO originally granted service 
connection for frostbite of the feet in a September 1997 
rating decision and assigned a noncompensable 

evaluation effective from April 1997.  The rating assigned to 
this disability was subsequently increased to 10 percent 
effective from April 1997.  By rating decision dated August 
2000, the RO assigned separate 10 percent evaluations for 
residuals of cold injury, right foot and residuals of cold 
injury, left foot.  In addition, the RO assigned separate 10 
percent evaluations for peripheral neuropathy of each lower 
extremity.  These increased evaluations were assigned 
effective from January 12, 1998.

During the pendency of this appeal, the rating criteria for 
residuals of cold injuries were changed effective January 12, 
1998.  See 62 Fed. Reg. 65,219 (Dec. 11, 1997).  When a law 
or regulation changes while a case is pending, the version 
most favorable to the veteran applies, absent congressional 
intent to the contrary.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-313 (1991).  The effective date rule established by 
38 U.S.C.A. § 5110(g), however, prohibits the application of 
any liberalizing rule to a claim prior to the effective date 
of such law or regulation absent clear Congressional intent 
to the contrary.  Thus, any increase in disability based on 
the revised criteria cannot become effective prior to January 
12, 1998.

Prior to January 12, 1998, a 10 percent evaluation was 
warranted for residuals of frozen feet when bilateral mild 
symptoms were present.  A 30 percent evaluation was warranted 
when there was bilateral moderate swelling, tenderness, 
redness, etc.  Loss of toes or other skin parts, with 
persistent severe symptoms, warranted a 50 percent 
evaluation, the highest schedular evaluation.  With extensive 
losses, higher ratings may be found warranted by reference to 
amputation ratings for toes and combinations of toes.  In the 
most severe cases, ratings for amputation or loss of use of 
one or both feet should be considered.  38 C.F.R. § 4.104, 
Diagnostic Code 7122 (1997).

Effective January 12, 1998, a 10 percent evaluation is 
warranted when arthralgia or other pain, numbness, or cold 
sensitivity is present.  Arthralgia or other pain, numbness, 
or cold sensitivity, plus tissue loss, nail abnormalities, 
color changes, 

locally impaired sensation, hyperhidrosis, or x-ray 
abnormalities (osteoporosis, subauricular punched out 
lesions, or osteoarthritis) warrants a 20 percent evaluation, 
while a 30 percent evaluation is warranted when arthralgia or 
other pain, numbness, or cold sensitivity, plus two or more 
of the following, are present: tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, x-ray abnormalities (osteoporosis, 
subauricular punched out lesions, or osteoarthritis).  
Amputations of fingers or toes, and complications such as 
squamous cell carcinoma at the site of a cold injury scar or 
peripheral neuropathy, are to be separately evaluated under 
other diagnostic codes.  Each foot is to be rated separately, 
with the ratings combined in accordance with §§ 4.25 and 
4.26.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2000).

The Board also notes that Diagnostic Code 7122 was again 
revised, effective in August 1998, to reflect that the 
relevant disability was residuals of "cold injury" rather 
than residuals of "frozen feet," but that change is not 
relevant to this claim.

Prior to January 1998, the evidence of record shows that the 
veteran complained of pain, tenderness, swelling, and a cold 
sensation of his feet.  Objective findings included absent 
hair follicles, diminished peripheral pulses, decreased soft 
touch sensation, and absent ankle reflexes.  Skin tone, 
nails, strength, and nerve conduction were normal, and there 
was no edema.  The examiner in May 1997 found that the 
veteran had minimal impairment.

Based upon these findings, the Board finds that the veteran 
was entitled to no more than a 10 percent evaluation for mild 
bilateral symptoms.  Although the veteran complained of 
swelling and tenderness, there were no objective findings of 
swelling, tenderness, or redness.  Therefore, the Board 
cannot find that the veteran suffered from these symptoms to 
a moderate degree.  Notably, the VA examiner described the 
veteran's impairment as minimal.  Accordingly, an evaluation 
in excess of 10 percent for residuals of bilateral frozen 
feet prior to January 12, 1998 is denied.

During the most recent VA examination, the veteran's 
complaints remained substantially the same.  Objective 
findings included absent hair follicles, tenderness to deep 
palpation, and diminished soft touch sensation.  Good flesh 
tone, intact peripheral pulses, normal nails, dry skin, and a 
normal gait were present.  There were no color changes of the 
nails or the feet and no muscle atrophy.  The x-ray report 
was essentially normal.

Therefore, under the revised criteria, the RO correctly 
assigned a 10 percent evaluation for cold injury residuals of 
each foot due to the presence of pain, numbness, and cold 
sensitivity.  The criteria for the next higher evaluation is 
not met because the veteran's symptomatology is not 
manifested by tissue loss, nail abnormalities, color changes, 
hyperhidrosis, or x-ray abnormalities.

The veteran does have locally impaired sensation of the feet 
and toes for which the RO assigned separate 10 percent 
evaluations.  These evaluations were assigned pursuant to 
38 C.F.R. § 4.124a, Diagnostic Code 8624 (2000), for 
peripheral neuropathy of each lower extremity.  Under 
Diagnostic Code 8624, neuritis is rated according to the 
provisions of Diagnostic Code 8524 for paralysis of the 
internal popliteal nerve (tibial).  Under this Diagnostic 
Code, a 10 percent rating is assigned for mild incomplete 
paralysis of the internal popliteal nerve.  A 20 percent 
evaluation requires moderate incomplete paralysis, and a 30 
percent rating requires severe incomplete paralysis.  A 40 
percent rating is assigned for complete paralysis.  The term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2000).

The veteran was diagnosed with minimal distal neuropathy by 
the July 1997 VA examiner, with the predominant problem being 
the sensory symptoms of his toes and feet.  In May 2000, the 
VA examiner found movement, inversion, and eversion of the 
feet to be intact.  The veteran was again diagnosed with 
neuropathy due to diminished soft touch sensation on the 
lateral and distal surfaces of both feet.  Based upon these 
findings, the Board concludes that the veteran's neuropathy 
causes a degree of functional impairment representative of no 
more than mild incomplete paralysis, and that the impairment 
appears to be largely sensory.  Accordingly, the assignment 
of the next higher evaluation under Diagnostic Code 8624 is 
not warranted.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (2000) have been 
considered whether or not they were raised by the veteran as 
required by the holding of the United States Court of Appeals 
for Veterans Claims in Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991), including the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2000).  The Board, as did the RO, finds that 
the evidence of record does not present such "an exceptional 
or unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2000).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service-connected disabilities have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 10 percent for residuals of 
bilateral frozen feet prior to January 12, 1998 is denied.

An evaluation in excess of 10 percent for residuals of cold 
injury, right foot, is denied.

An evaluation in excess of 10 percent for residuals of cold 
injury, left foot, is denied.

An evaluation in excess of 10 percent for peripheral 
neuropathy, right lower extremity, is denied.

An evaluation in excess of 10 percent for peripheral 
neuropathy, left lower extremity, is denied.




		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

